Holden, J.,
delivered the opinion of the court.
*776The appellant, Mis. May Morris, was convicted on a charge of murdering her husbandry administering poison to him, and, the jury failing to agree on the punishment, she was sentenced to life imprisonment in the penitentiary, from which judgment she appeals.
The principal ground urged for reversal, and the( only ■point which merits serious consideration, is that the testimony offered by the state was insufficient to support the verdict of the jury, in that the state failed to show the deceased came to his death by poison, and that, if strychnine poison caused his death, then it was not shown that the appellant gave him the poison, or caused it to be given to him by another person.
We have carefully and patiently reviewed the testimony in the record, which is largely circumstantial, and, without stating the evidence in detail, we have reached the conclusion that the proof in the case well warrants the finding of guilt by the jury.
The judgment of the lower court, therefore, is affirmed.

Affirmed.